Citation Nr: 0601312	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
laceration scar residuals of the right elbow.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, inter alia, continued the noncompensable evaluation 
assigned to the service-connected laceration scar residuals 
of the right elbow and denied reopening the claim for service 
connection for a left eye disorder.  

In November 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In a February 2001 decision, the Board denied a compensable 
evaluation for laceration scar residuals of the right elbow 
and denied reopening the claim for service connection for a 
left eye disorder.  Subsequently, that same month, the 
veteran filed a motion for reconsideration of the Board's 
February 2001 decision, see 38 C.F.R. § 20.1000 (2005), which 
motion was denied in April 2001.

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2001, the Secretary of VA and the veteran (the parties) filed 
a joint motion to vacate the Board decision and remand it for 
compliance with the Veterans Claims Assistance Act of 2000.  
The Court granted the motion in July 2001.

In April 2003, following compliance with the joint motion, 
the Board again denied a compensable evaluation for 
laceration scar residuals of the right elbow and denied 
reopening the claim for service connection for a left eye 
disorder.  The veteran appealed the decision to the Court.  
In a May 2005 order, the Court affirmed the Board in its 
denial to reopen the claim for service connection for a left 
eye disorder.  However, the Court vacated and remanded the 
claim for a compensable evaluation for laceration scar 
residuals of the right elbow, determining that the Board had 
failed in its duty to assist by not providing the veteran 
with a contemporaneous examination in connection with his 
claim for increased benefits.  The case has been returned to 
the Board for further appellate review. 

The Board notes that at the time of the February 2001 
decision, other issues were addressed in both the decision 
portion and the remand portion; however, those other issues 
are not part of the current appeal and will not be addressed 
in this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The service-connected laceration scar residuals of the right 
elbow is currently evaluated under Diagnostic Code 7805, 
which evaluates a scar based upon the limitation of function 
of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2005).  The veteran claims that the scar affects his 
ability to move his elbow and it locks up occasionally.  

As stated above, the parties and the Court have determined 
that VA failed in its duty to assist in not providing the 
veteran with a contemporaneous examination.  The last time 
the veteran was examined was in March 1997.  Accordingly, the 
case is hereby REMANDED for the following action: 

1.  Schedule the veteran to undergo a 
comprehensive VA examination to determine 
the severity of the service-connected 
laceration scar residuals of the right 
elbow.  The examiner should be provided 
with the veteran's claims folder prior to 
the examination so that it may be 
reviewed, particularly the service 
medical records.  The examiner should 
record all pertinent medical complaints, 
symptoms, and clinical findings and 
should state whether the laceration is: 
(i) poorly nourished with repeated 
ulceration; 
(ii) superficial and unstable (a 
superficial scar is one not associated 
with underlying soft tissue damage.  An 
unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar); 
(iii) tender and painful on objective 
demonstration, and/or 
(iv) limits the function of the elbow.  
The examiner is asked to report the range 
of motion of the right elbow and state 
any other pertinent findings that relate 
to the wound the veteran sustained in 
service.  
Specifically, does the veteran's right 
elbow exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin)?

Does pain significantly limit functional 
ability during flare-ups or when the 
right elbow is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups)?

Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

2.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim on 
appeal with consideration of the 
applicable criteria in effect prior to 
and since August 2002.  If the benefit 
sought on appeal remains denied or is not 
a full grant of benefits, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

